Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered November 6, 2000, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the jury and we find no reason to disturb its determination. The credible evidence warranted the conclusion that defendant sold the drugs that were found on the apprehended buyers shortly after the transaction.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Williams, Tom and Friedman, JJ.